     Case 1:19-cv-01397-NONE-SKO Document 27 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                         FRESNO DIVISION

11   JONI WINBURN,                                    Case No.: 1:19-cv-01397-NONE-SKO

12                     Plaintiff,                     ORDER RE STIPULATION REGARDING
                                                      MEDIATION IN LIEU OF SETTLEMENT
13          v.                                        CONFERENCE

14                                                    (Doc. 26)
     HARTFORD LIFE AND ACCIDENT
     INSURANCE COMPANY,
15

16                     Defendant.

17

18          On December 18, 2020, the Parties filed a “Stipulation Regarding Mediation in Lieu of a
19   Settlement Conference” (the “Stipulation”), requesting to participate in a private mediation with
20   Edwin A. Oster of Judicate West on January 7, 2021, in lieu of a court-sponsored settlement
21   conference. (Doc. 26.) Having reviewed the Stipulation, and for good cause shown, the Court hereby
22   ORDERS as follows:
23          1. The Parties’ request to participate in a private mediation with Edwin A. Oster of Judicate
24               West on January 7, 2021, in lieu of a court-sponsored settlement conference, is
25               GRANTED;
26          2. The January 4, 2021, deadline for proposing settlement conference dates is VACATED;
27               and
28
     Case 1:19-cv-01397-NONE-SKO Document 27 Filed 12/22/20 Page 2 of 2


 1            3. The Parties shall file a status report updating the Court on the outcome of the mediation

 2               and the status of the case by no later than January 19, 2021.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     December 21, 2020                                 /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
